DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The reply and amendments filed 12/9/21 have been entered and have overcome the previously presented objections, 112(b) rejections, and 103 rejections. 

Allowable Subject Matter
Claims 9 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: in light of applicant’s amendments, Quigley (US 20120012333 A1) is the best available reference. Quigley teaches two pumps in series see Fig 3A-3C, where the “bottommost” pump at 130 is discussed as a bladder pump (Para 0052) which leads to a sucker rod pump 135 (Para 0082). Vincent (US 3253549 A) teaches a sucker rod pump being used in combination with a flexible bladder, however, the functional relationship is different than that recited. Specifically, Vincent teaches when “the plunger begins its downward movement and the full pressure of the of the column of fluid in the reservoir 29 is applied to the outside of bladder 27 to cause it to contract […]” (Column 4, lines 12-16), while the current claims require “wherein the fluid are withdrawn from the flexible bladder by moving the plunger and traveling valve upwardly […] wherein the flexible collapses as the fluids are withdrawn” as recited independent claim 9. In other words, even if the sucker rod of Quigley were modified to have the sucker rod pump system with the flexible bladder of Vincent, it would still be missing the functional limitation recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676